*363OPINION OF THE COURT
Memorandum.
Appeal unanimously dismissed.
Although defendant appeals from the judgment of conviction, the appeal, as limited by his brief, is from a modified order of protection directing defendant to stay away from and refrain from contacting the complainant and her three children.
It is well settled that no appeal lies from an order in a criminal proceeding absent specific statutory authorization (People v Santos, 64 NY2d 702; People v De Jesus, 54 NY2d 447). Under the circumstances presented, the instant appeal cannot be maintained since there is no statutory authorization to review on appeal from a judgment of conviction, an order of protection issued pursuant to CPL 530.12 that is neither a condition of probation nor of a conditional discharge pursuant to Penal Law § 65.10 (2) (k) (see, CPL 450.10, 450.20).
Di Paola, P. J., Stark and Luciano, JJ., concur.